WANGER ADVISORS TRUST Wanger International Wanger USA Wanger International Select Wanger Select (Each a “Fund,” and together the “Funds”) Supplement dated December 30, 2009 to the Prospectuses dated May 1, 2009 The Prospectus for each Fund is modified by deleting the text under the heading Additional Investment Strategies and Policies – Portfolio Holdings Disclosure and replacing it in its entirety with the following: The Fund discloses its portfolio holdings on the Columbia Funds website, www.columbiafunds.com, as described below. Once posted, the portfolio holdings information will remain available on the website until at least the date on which the Fund files a Form N-CSR or Form N-Q (forms filed with the SEC that include portfolio holdings information) for the period that includes the date as of which the information is current. The Fund considers changes in its portfolio holdings to be confidential information.
